Citation Nr: 0629216	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-03 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for right carpal 
tunnel syndrome (CTS), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for left CTS, 
currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1998 to 
January 2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present case, the veteran seeks higher evaluations for 
her right and left CTS.  In her substantive appeal, filed in 
January 2004, she avers that her disability has worsened 
since her last examinations, in May and June 2003.  Symptoms 
of pain, weakness, tingling, and numbness have persisted.  
She is unable to grasp and lift something without fear of 
dropping it.  Her complaints suggest that she has lost fine 
motor abilities as well.  The veteran also stated that she 
applied for vocational rehabilitation benefits and was then 
awaiting the outcome of this application.

The records show that in May and June 2003, the veteran 
underwent VA examinations for peripheral neuropathy, general 
medical, and joints.  At the same time, she underwent private 
evaluation for her disabilities.  The resulting reports 
present some conflicting information.

VA examination reports show that Tinel's and Phalen's signs 
were consistently found to be positive, and that the veteran 
is diagnosed with bilateral CTS.  In addition, the VA general 
medical examination report noted findings of thenar atrophy, 
and the VA examination for joint revealed an inability to 
discriminate sharp and dull sensation in all fingers on the 
left and right, except for the ring finger on the right, and 
an inability to oppose the thumb to the small finger.  The 
examiner further noted decreased handgrip and mild thenar 
atrophy.

In contrast, the VA examination for joints showed no findings 
of thenar atrophy and found strength to be normal, although 
noting decreased grip strength and pain on flexion, 
bilaterally.  The VA examination for peripheral nerves showed 
difficulty testing for strength but found the intrinsic 
musculature to be intact.  Electrodiagnostic tests results 
were reported to show no abnormalities in relation to 
entrapment syndrome, peripheral neuropathy, or radiculopathy.  
The examiner opined that the veteran's complaints of pain and 
weakness presented an atypical pattern having no clinical 
correlation with physical findings.  The report of VA 
examination for peripheral neuropathy reflects a diagnosis of 
a broad spectrum of bilateral upper extremity complaints, not 
explained by a particular neurological condition and having 
pseudoneurological features.  

In May and June 2003 the veteran also underwent private 
neurological evaluation.  These records also show positive 
Tinel's and Phalen's signs, and no findings of thenar 
eminence muscle atrophy.  Electrodiagnostic testing, however, 
revealed mild to moderate CTS with median nerve entrapment at 
the wrist affecting sensory and motor components.  

The veteran is now evaluated under Diagnostic Code 8516, 
which contemplates complete and incomplete paralysis of the 
ulnar nerve.  Complete and incomplete paralysis of the median 
nerve is contemplated by Diagnostic Code 8515.

Given that the findings presented in the May and June 2003 VA 
examination reports appear to present inconsistent findings, 
in light of clinical findings of what appears to be 
additional median nerve impairment in private medical 
records, and in consideration of the veteran's assertions 
that her symptoms have increased in severity since her VA 
examinations in 2003, the Board finds it that it would be 
helpful to afford her additional examination to clarify the 
nature and extent of her currently manifested right and left 
CTS, to include review of the entire claims file.  38 C.F.R. 
§ 3.159(c)(4) (2005).

The Board further notes that it appears the veteran has 
moved.  The record shows that a letter mailed to her in March 
2006 at her previously known address was returned as 
"Attempted - not known.  Unable to forward."  A change of 
address placing the veteran in another state is documented in 
handwriting on the face of a duty to assist letter that was 
remailed in September 2005.  The veteran is reminded that it 
is her duty to keep the RO informed of her current address.  
If she does not do so, "there is no burden on the part of 
the VA to turn up heaven and earth to find him."  See Hyson 
v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1.  After ascertaining, to the best of 
the RO/AMC's ability, the veteran's 
correct address, ensure that all elements 
of the duty to assist and notify the 
veteran under the VCAA have been 
fulfilled.

2.  Obtain any additional treatment 
records from the Loma Linda, California 
VA Medical Center (VAMC) since March 
2003.  Take all appropriate steps to 
obtain any additional treatment records 
from any other sources the veteran may 
identify, including from Drs. Heather 
West of Redlands, California and Baldev 
S. Rai of Riverside, California.

3.  If applicable, obtain the veteran's 
vocational rehabilitation file and 
associate it with the claims file.

4.  Following completion of #1-3 above, 
make arrangements for the veteran to be 
afforded an examination by the 
appropriate specialist(s) to determine 
the nature and extent of her service-
connected right and left CTS.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, and a copy 
of this remand, must be sent to the 
examiner for review.  The examiner should 
summarize the medical history, including 
the onset and course of the service 
connected right and left CTS; describe 
any current symptoms and manifestations 
attributed to right and left CTS; and 
provide diagnoses for any and all 
neurological, muscle, and orthopedic 
pathology of the upper extremities, 
wrists, and hands.  

The examiner(s) are specifically 
requested to discuss the extent to which 
the veteran's right and left CTS is 
characterized by complete or incomplete 
ulnar nerve paralysis and the type and 
degree of manifestations of impairment, 
i.e., to what extent is the right and 
left CTS characterized by "griffin 
claw" deformity, flexor contraction of 
ring and little fingers, atrophy in the 
dorsal interspace and thenar and 
hypothenar eminences, loss of extension 
of ring and little fingers, inability to 
spread or reverse the ring and little 
fingers, inability to adduct the thumb, 
and weakened flexion of the wrist.  

The examiner(s) are also specifically 
requested to discuss findings of median 
nerve impairment reported in clinical 
findings proffered by Dr. Rai in May 
through June 2003, and to offer an 
opinion as to whether it is as likely as 
not that such manifestations are part and 
parcel of the service connected right and 
left CTS.

Finally, the examiner(s) are requested to 
provide an opinion as to the veteran's 
employability.  If the veteran is found 
to be unemployable, the examiner(s) are 
requested to provide an opinion as to 
whether such unemployability is due in 
whole or in part to her service connected 
disabilities, as opposed to any 
nonservice connected disabilities.

The reasons and bases for the requested 
opinions should be clearly stated.  If 
the examiner(s) cannot so opine, the 
examiner(s) should clearly state.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for increased evaluations 
for right and left CTS, and for 
entitlement to TDIU with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish her with a 
supplemental statement of the case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of her claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


